DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated April 27, 2022 was submitted on July 26, 2022.  Claims 5, 6, 9, 11 and 12 were amended.  Claims 4 and 10 were canceled.  Claims 1-3, 5-9 and 11-13 are currently pending.
The amendments to the claims have overcome the rejections of claims 4-6 and 9-13 under 35 U.S.C. §112(b) (¶¶ 3-9 of the Office Action).  These rejections have therefore been withdrawn.
Applicant's arguments regarding the double patenting rejections of claims 1-3, 5-9 and 11-13 (¶¶ 32-43 of the Office Action) have been fully considered and are persuasive.  Moreover, the claims of the reference patent do not disclose or suggest that the latent heat storage agent is a heat-meltable material which is reversibly solidified and melted by heat from the dye layer.  The double-patenting rejections have therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-3, 5-9 and 11-13 (¶¶ 13-30 of the Office Action) have been fully considered but they are not persuasive.  The rejections of these claims have therefore been maintained as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sanari (Japanese Patent Publication No. 6109382, cited in IDS submitted March 1, 2019, machine language translation provided in previous Office Action and cited below) in view of Ueno et al. (U.S. Patent Application Publication No. 2001/0034303 A1, cited in previous Office Action).
Regarding claim 1, Sanari discloses a method for producing a light-accumulating transfer sheet (Title of Sanari, method for manufacturing light storing transfer sheet), comprising: an adhesive layer forming step for forming an adhesive layer on a supporting layer ([0007] of Sanari, adhesive layer forming step); a resin layer forming step for forming a resin layer on the adhesive layer ([0007] of Sanari, resin layer forming step); an infrared absorbing layer forming step for forming an infrared absorbing layer comprising an infrared absorbent on the resin layer ([0007] of Sanari, heat-generating layer forming step of forming layer containing an IR absorbing dye); and a pigment dispersion layer forming step for forming a pigment dispersion layer containing a light-accumulating pigment ([0007] of Sanari, pigment dispersed layer forming step).
Sanari does not specifically disclose a microcapsule layer forming step for forming a microcapsule layer, in which microcapsules are dispersed, on the infrared absorption layer, wherein the microcapsules comprise a heat-meltable content which is reversibly solidified and melted by heat from the infrared absorption layer and an encapsulant for encapsulating the heat-meltable content.  Sanari, however, discloses forming a dye layer containing an IR absorbing dye and forming a latent heat storage agent layer on the dye layer ([0011] of Sanari; [0081] of Sanari, latent heat storage layer formed on dye layer).  Sanari therefore discloses forming a latent heat generating layer on an IR absorbing dye layer.  Sanari also discloses that the latent heat storage agent is a heat meltable material which would be reversibly solidified and melted by heat from the infrared absorption layer ([0077] of Sanari, latent heat storage agent is n-paraffin such as n-octadecane).  Sanari does not specifically disclose that the latent heat storage agent is microencapsulated.  Ueno, however, discloses a transfer sheet comprising a heat absorbing material wherein the heat absorbing material is encapsulated in a thin film of an inert polymer to form microcapsules ([0104]-[0105] of Ueno).  According to Ueno, encapsulating the heat absorbing material prevents these materials from reducing the properties of other components of the transfer sheet ([0105] of Ueno).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to encapsulate the latent heat storage agent of Sanari in a thin film of an inert polymer to form microcapsules as taught by Ueno ([0104]-[0105] of Ueno).  One of skill in the art would have been motivated to do so in order to prevent the latent heat storage agent from reducing the properties of other components of the transfer sheet as taught by Ueno ([0105] of Ueno).
Sanari also does not specifically disclose that the pigment dispersion layer is formed on the microcapsule layer.  Rather, Sanari discloses that the pigment dispersion layer is formed on the heat generating layer containing the IR absorbing dye ([0007] of Sanari).  Sanari, however, discloses forming the heat generating layer by forming a latent heat storage layer on the IR absorbing dye layer ([0011], [0081] of Sanari).  Sanari therefore discloses forming the latent heat storage layer (which, as modified by Ueno contains microcapsules of the latent heat storage agent) between the dye layer and the pigment dispersion layer (i.e., the pigment dispersion layer in the modified method would be formed on the microcapsule layer).  
Regarding claim 2, Sanari discloses a protection layer forming step for forming a protection layer on the pigment dispersion layer ([0017] of Sanari, protective layer formed on pigment dispersion layer).  
Regarding claim 5, Sanari discloses that the infrared absorbing layer forming step is a step for, after forming a latent heat storage agent layer containing a latent heat storage agent, forming an infrared absorbing layer containing the infrared absorbent on the resin layer (FIG. 9, [0076] of Sanari, dye layer #4 formed on latent heat storage agent layer #8).
Regarding claim 6, Sanari does not specifically disclose that the microcapsule layer forming step is a step for, after forming a latent heat storage agent layer containing a latent heat storage agent, forming the microcapsule layer in which the microcapsules are dispersed on the infrared absorbing layer.  Sanari, however, discloses a latent heat storage layer between the resin layer and the IR layer (FIG. 9 of Sanari).  As set forth above with respect to claim 7, Ueno provides motivation to use microcapsules of the latent heat storage agent in the heat storage layer of Sanari ([0105] of Ueno).  The modified transfer sheet therefore contains a layer #8 between the resin layer #3 and the IR absorption layer #4 which is both a microsphere layer (i.e., a layer containing microspheres) and a latent heat storage layer (i.e., the microspheres contain a latent heat storage agent) (FIG. 9 of Sanari).  Accordingly, a lower part of the microsphere layer in the modified transfer sheet could be considered a latent heat storage layer formed between the IR absorption layer and the microsphere layer (i.e., an upper part of the microsphere layer) in the modified transfer sheet.  Since the upper part of the microsphere layer is formed on the heat storage layer (i.e., the lower part of the microsphere layer) which is formed on the IR absorption layer, the upper part of the microsphere layer is formed on the IR absorption layer (i.e., the claim does not require that the “microcapsule layer” be formed directly on the IR absorption layer).  
Regarding claim 7, Sanari discloses a light-accumulating transfer sheet containing a light- accumulating pigment (Title of Sanari, light storing transfer sheet; [0012] of Sanari, transfer sheet includes light storing pigment), comprising: a supporting layer (FIG. 5 of Sanari, support layer #1); an adhesive layer formed on the supporting layer (FIG. 5 of Sanari, Adhesive layer #2); a resin layer formed on the adhesive layer (FIG. 5 of Sanari, resin layer #3); an infrared absorption layer comprising an infrared absorbent formed on the resin layer (FIG. 5 of Sanari, IR absorbing layer #4; [0049] of Sanari, dye layer #4 contains an IR absorbing dye); and a pigment dispersion layer containing a light-accumulating pigment (FIG. 5 of Sanari, pigment dispersal layer #5; [0056]-[0057] of Sanari, pigment dispersal layer contains phosphorescent pigment which stores light energy).
Sanari does not specifically disclose a microcapsule layer, in which microcapsules are dispersed, formed on the infrared absorption layer, wherein the microcapsules comprise a heat-meltable content which is reversibly solidified and melted by heat from the infrared absorption layer and an encapsulant for encapsulating the heat-meltable content.  Sanari, however, discloses that the heat generating layer forming step includes forming a dye layer containing an IR absorbing dye and forming a latent heat storage agent layer on the dye layer ([0011] of Sanari; [0081] of Sanari, latent heat storage layer formed on dye layer).  Sanari therefore discloses forming a latent heat generating layer on the dye layer.  Sanari also discloses that the latent heat storage agent is a heat meltable material which would be reversibly solidified and melted by heat from the infrared absorption layer ([0077] of Sanari, latent heat storage agent is paraffin).  Sanari does not specifically disclose that the latent heat storage agent is microencapsulated.  Ueno, however, discloses a transfer sheet comprising a heat absorbing material wherein the heat absorbing material is encapsulated in a thin film of an inert polymer to form microcapsules ([0104]-[0105] of Ueno).  According to Ueno, encapsulating the heat absorbing material prevents the material from reducing the properties of other components of the transfer sheet ([0105] of Ueno).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to encapsulate the latent heat storage agent of Sanari in a thin film of an inert polymer to form microcapsules as taught by Ueno ([0104]-[0105] of Ueno).  One of skill in the art would have been motivated to do so in order to prevent the latent heat storage agent from reducing the properties of other components of the transfer sheet as taught by Ueno ([0105] of Ueno).
Sanari also does not specifically disclose that the pigment dispersion layer is formed on the microcapsule layer.  Rather, Sanari discloses that the pigment dispersion layer is formed on the heat generating layer containing the IR absorbing dye ([0007] of Sanari).  Sanari, however, discloses forming the heat generating layer by forming a latent heat storage layer on the IR absorbing dye layer ([0011], [0081] of Sanari).  Sanari therefore discloses forming the latent heat storage layer (which, as modified by Ueno contains microcapsules of the latent heat storage agent) between the dye layer and the pigment dispersion layer (i.e., the pigment dispersion layer in the modified method would be formed on the microcapsule layer).
Regarding claim 8, Sanari discloses that a protection layer is formed on the pigment dispersion layer ([0017] of Sanari, protective layer formed on pigment dispersion layer).  
Regarding claim 11, Sanari discloses that a latent heat storage agent layer containing a latent heat storage agent is formed between the resin layer and the infrared absorption layer (FIG. 9, [0076] of Sanari, latent heat storage agent layer #8 between IR absorbing dye layer #4 and resin layer #3).  
Regarding claim 12, Sanari does not specifically disclose a latent heat storage agent layer containing a latent heat storage agent is formed between the infrared absorption layer and the microcapsule layer.  Sanari, however, discloses a latent heat storage layer between the resin layer and the IR layer (FIG. 9 of Sanari).  As set forth above with respect to claim 7, Ueno provides motivation to use microcapsules of the latent heat storage agent in the heat storage layer of Sanari ([0105] of Ueno).  The modified transfer sheet therefore contains a layer #8 between the resin layer #3 and the IR absorption layer #4 which is both a microsphere layer (i.e., a layer containing microspheres) and a latent heat storage layer (i.e., the microspheres contain a latent heat storage agent) (FIG. 9 of Sanari).  Accordingly, a lower part of the microsphere layer in the modified transfer sheet could be considered a latent heat storage layer formed between the IR absorption layer and the microsphere layer (i.e., an upper part of the microsphere layer) in the modified transfer sheet.  
Regarding claim 13, Sanari discloses a transfer method for a light-accumulating transfer sheet containing a light-accumulating pigment ([0085] of Sanari, method of transferring luminous transfer sheet), comprising: an image forming step for forming an inkjet image on the protection layer of the light- accumulating transfer sheet of claim 8 by an inkjet recording method ([0086] of Sanari, forming inkjet image on protective layer #7 of transfer sheet; see analysis of claim 8 above); a supporting layer peeling step for pushing an adhesive peelable film on the inkjet image to cover the inkjet image ([0087] of Sanari, pressing adhesive release film #6 against inkjet image so as to cover the image), and then peeling the supporting layer to expose the adhesive layer ([0087] of Sanari, peeling off support layer #1 to expose adhesive layer #2); and a transfer step for pressing the exposed adhesive layer on a transfer receiving object ([0088] of Sanari, exposed adhesive layer #2 pressure bonded to transferred object), and then transferring the inkjet image on the receiving object by peeling the adhesive peelable film ([0088] of Sanari, adhesive release film #6 peeled off to transfer inkjet image).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanari in view of Ueno as applied to claims 1 and 7, respectively, above and further in view of Miyake et al. (U.S. Patent Application Publication No. 2005/0153229 A1, cited in previous Office Action).
Regarding claims 3 and 9, Sanari does not specifically disclose that the infrared absorbent is a carbon black.  Sanari, however, discloses infrared absorbing materials such as phthalocyanine and naphthalocyanine dyes ([0049] of Sanari).  Miyake discloses using an infrared absorbing colorant such as carbon black, phthalocyanine or naphthalocyanine pigments in an image transfer sheet ([0196] of Miyake).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use carbon black as an IR absorbing material in the modified method since Miyake establishes that carbon black was known for use as an infrared absorbing colorant for image transfer sheets ([0196] of Miyake).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Miyake, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Miyake, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Sanari discloses forming the latent heat storage agent layer on rather than in the dye layer (pg. 8, 1st-2nd full ¶¶ of the amendment).  This clear typographical error in the Office Action which was identified by the applicant has been noted and corrected.  As set forth in the previous Office Action, Sanari discloses forming the latent heat storage layer on the IR absorbing dye layer (pg. 5, ¶ 15 of the non-final Office Action).
The applicant also asserts that Sanari does not disclose that the latent heat storage agent is a heat meltable material which would be reversibly solidified and melted by heat from the infrared absorption layer (pp. 8-9 of the amendment).  In particular, the applicant asserts that Sanari only mentions n-paraffins among the many examples of latent heat storage agents and that n-paraffins are linear hydrocarbons that are liquid at room temperature (¶ spanning pp. 8-9 of the amendment).  Sanari, however, discloses using the n-paraffin n-octadecane as the latent heat storage agent ([0077] of Sanari).  As evidenced by Velez et al. (“Temperature-dependent thermal properties of solid/liquid phase change even-numbered n-alkanes: n-Hexadecane, n-octadecane and n-eicosane”, Applied Energy, vol. 143, pp. 383-394, April 2015), n-octadecane has a melting point of 298.67-302.35 °K (i.e., about 27 ℃) (pg. 387, left column, 1st full ¶ of Velez).  Sanari also discloses that when the ambient temperature is 20 ℃, the dye layer generates 2-20 ℃ by photothermal conversion after being exposed to sunlight for about 30 minutes ([0055] of Sanari).  Sanari therefore discloses using a heat-meltable latent heat storage agent (i.e., n-octadecane) which is solid at ambient or room temperature (i.e., 20 ℃) and which is melted by heat from the IR absorption layer.  Moreover, the IR dye layer of Sanari generates up to 20 ℃ at an ambient temperature of 20 ℃ which would be sufficient to melt n-octadecane which has a Tm of about 27 ℃.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                            

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746